214 U.S. 485 (1909)
ED JOHNSON
v.
THE STATE OF TENNESSEE.
No. 2.
Supreme Court of United States.
Docketed March 19, 1906.
Abatement announced May 24, 1909.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF TENNESSEE.
Mr. E.M. Hewlett was attorney for appellant on motion for allowing the appeal.
THE CHIEF JUSTICE:
Appeal abated by death of appellant, and case dismissed.
*487 PER CURIAM OPINIONS DELIVERED BY THE SUPREME COURT OF THE UNITED STATES FROM MARCH 1, 1909, TO THE END OF OCTOBER TERM, 1908.